16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Gary Leonard WELLS, Defendant Appellant.
No. 93-7032.
United States Court of Appeals, Fourth Circuit.
Dec. 16, 1993.Jan. 13, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-88-354-JH, CA-93-2442-S)
Gary Leonard Wells, Appellant Pro Se.
John Vincent Geise, Office of the U.S. Atty., Baltimore, Maryland, for Appellee.
D.Md.
Dismissed.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion, in which he claimed error in the calculation of his criminal history and sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit because Appellant waived his right to object to sentencing on appeal by failing to object at his sentencing hearing.   See United States v. Davis, 954 F.2d 182, 187 (4th Cir.1992).  Further, there was no plain error in the sentencing calculations.   See United States v. Young, 470 U.S. 1, 14-15 (1985).  We deny leave to proceed in forma pauperis, dismiss the appeal, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED